MEMORANDUM **
Cheryl and Jack Strubel appeal pro se the district court’s order denying their motion for reconsideration of the judgment and permanent injunction enjoining mining practices and occupancy on their mining claims. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We lack jurisdiction to address the Stru-bels’ arguments concerning the merits of the district court’s entry of judgment and permanent injunction because the Strubels failed to file a timely notice of appeal within 60 days of entry of final judgment or a timely post-judgment tolling motion. See Fed. R.App. P. 4(a)(1)(B), (a)(4)(A). Accordingly, this court’s jurisdiction is limited to the appeal of the Strubels’ motion for rehearing filed 93 days after the court’s judgment. We construe this motion as a motion for relief from judgment. See Fed. R.Civ.P. 60(b). Denial of such a motion is reviewed for abuse of discretion. See Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). Because the Strubels failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly-discovered evidence, or any other basis for relief from judgment, the district court did not abuse its discretion by denying their motion to reconsider. See id. at 1262-63.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.